Concurring Opinion.
Kelly, J.
It is in proof in this case that the plaintiff was an original incorporator and stockholder of the defendant corporation, and that no corporate action was ever taken to divest him of his right as such stockholder.
Mr. H. G. Hester, who testifies that he has been connected with the New Orleans Cotton Exchange, as Secretary or Superintendent, from the period of its first organization continuously until the present time, testified as follows :
“Q. The first notarial charter passed incorporated this institution, and stated who the stockholders were?
“A. Yes, sir.
“Q. And among them it is stated that Mr. Vaudry was a stockholder?
“A. Yes, sir. (A duly certified copy of the notarial Act of *160Incorporation, in which the plaintiff’s name appears as a stockholder, is in evidence).
“Q. . That fixed the fact that he was a stockholder, whether a certificate was issued or not? Now, the question is asked you, whether or not his stock, or his rights as a stockholder, as declared in that charter, were subsequently forfeited by any distinct act of the corporation?
“A. No. There was no actipn taken by the' corporation at all.”
Upon such evidence Vaudry would, undoubtedly, be neld liable, at the suit of any creditor of the corporation, as a stockholder; and I consider the evidence quite conclusive in the affirmative, upon the question raised in this case, whether or not Vaudry was a stockholder when the demand for a certificate of stock was made in 1884.
The claim in reconvention, made conditionally and alternatively, in the event it should be held, that the defence that Vaudry was not a stockholder, is untenable, that, then and in that contingency, he be adjudged liable to the defendant corporation for annual dues as set forth in the reconventional demand, is not entitled to be maintained. The annual dues claimed are not for contributions called or assessed against shares of stock; nor is it pretended that liability for such annual dues is incident to the ownership of the stock, except as attendant upon the exercise by the owner of the stock of the privileges of the floor of the Exchange as member. It is manifest, from all the proof, that ownership of stock does not involve liability for dues for the privilege of the floor of the Exchange by a stockholder not claiming or exercising such privilege.
A stockholder removing from the City of New Orleans, as Vaudry did, and having no occasion or opportunity to make use of the privilege of the floor of the Exchange, aB a member, for the purpose of the transaction of business there, could receive no equivalent, in that way, for the dues charged specifically for the right to exercise such privilege, and not for the right to own and. hold stock in the corporation. It would be unjust and inequi*161table to charge Vaudry for the right of owning and holding stock in the corporation, with annual dues for privileges of the transaction of his business on the floor of the Exchange, which it is not pretended that he claimed or exercised during the period specified in the reconventional demand.
I concur generally in the opinion in the cause of my learned colleague and in the decree proposed.